United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Columbus, IN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1646
Issued: March 9, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 6, 2011 appellant filed a timely appeal from a February 10, 2011 merit decision
of the Office of Workers’ Compensation Programs (OWCP) finding that she did not establish a
recurrence of disability. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability from October 24 to
December 1, 2009 causally related to her accepted employment injury.
FACTUAL HISTORY
On February 1, 1999 appellant, then a 35-year-old mail processor, filed a traumatic injury
claim alleging that on January 29, 1999 she injured her right neck and upper shoulder in the

1

5 U.S.C. § 8101 et seq.

performance of duty. OWCP accepted the claim, assigned file number xxxxxx757, for right
shoulder strain.
Appellant filed a notice of recurrence of disability beginning December 9, 1999 due to
the January 29, 1999 work injury. OWCP adjudicated the case as an occupational disease claim.
It accepted displacement of the cervical intervertebral disc with myelopathy, brachia neuritis or
radiculitis, right myalgia and myositis and neuralgia, neuritis and radiculitis. OWCP combined
file number xxxxxx757 into master file number xxxxxx117.
Appellant returned to limited-duty employment on December 13, 1999 but sustained
periodic recurrences of disability. By decision dated May 8, 2006, OWCP reduced her
compensation to zero after finding that her actual earnings as a modified mail processing clerk
effective October 1, 2005 fairly and reasonably represented her wage-earning capacity.2 It
subsequently accepted that appellant sustained a brief recurrence of disability from November 18
to December 1, 2008.
On November 10, 2009 appellant filed a notice of recurrence of disability on October 23,
2009 causally related to her employment injury. She related that she experienced pain in the
right side of her neck after the duties of her rehabilitation job changed such that she performed
more repetitive activities.
On November 16, 2009 OWCP requested additional factual and medical information
regarding the alleged recurrence of disability, including an explanation of whether her modified
duty was outside her physician’s restrictions. In response, appellant submitted form reports
dated November and December 2009 from a nurse practitioner.
Appellant returned to work on December 2, 2009. On December 5, 2009 the employing
establishment sent her home because there was no work available within her restrictions. OWCP
paid appellant compensation beginning December 5, 2009.
In a January 6, 2010 telephone call, appellant informed OWCP that in October 2009
some of her rehabilitation job duties were assigned to others and she received other assignments
that were within her restrictions.
By decision dated January 7, 2010, OWCP found that appellant had not established a
recurrence of disability from October 24 to December 1, 2009. It determined that the medical
evidence was insufficient to establish disability as she had not submitted any medical evidence
from a physician. OWCP noted that appellant had not alleged that work within her restrictions
was taken away but instead that she experienced right arm problems performing her limited-duty
assignments. It informed her that she may want to file a claim for a new injury.

2

In a decision dated March 18, 2005, OWCP reduced appellant’s compensation based on its finding that her
modified mail clerk position beginning December 11, 2004 fairly and reasonably represented her wage-earning
capacity. By decision dated March 15, 2007, it granted her a schedule award for an eight percent permanent
impairment of the right upper extremity.

2

In a report dated January 5, 2010, received by OWCP on January 12, 2010,
Dr. R. Andrew Robertson, a Board-certified anesthesiologist, related that he treated appellant for
right shoulder and neck pain. He stated, “She suffered an exacerbation of symptoms recently
and was unable to perform her duties at the [employing establishment] from [October 24 to
December 1, 2009].”
On October 24, 2009 Dr. Robertson reviewed appellant’s complaints of pain in her right
neck extending down the shoulder.3 He stated, “She continues to suspect that she cannot
continue her current job, and I agree.” Dr. Robertson diagnosed long-standing right cervicalgia.
In a progress note dated November 19, 2009, Dr. Robertson discussed appellant’s
complaints of pain on the right side of the neck and noted that “she had an exacerbation with
increased activity at work and took some time off.”4 He diagnosed persistent right cervicalgia
and related “Currently [appellant] is doing moderately well, but I suspect she will experience
exacerbation again with return to her usual work duties.” Dr. Robertson released her to return to
work on December 1, 2009.
On November 26, 2010 appellant requested reconsideration of the January 7, 2010
decision.5 She submitted a report dated February 2, 2010 from Dr. Robertson, who advised:
“I have been seeing [appellant] for several years for chronic right neck and
shoulder pain from an original injury in 1999. She recently suffered an
exacerbation of that pain due to her work duties. I do believe that this is an
exacerbation of the original injury, and not a new condition. [Appellant’s] pain
has persistently recurred every time she resumes her usual duties, and I believe
this was the case when she was unable to perform her duties at all from
[October 24] through [December 1, 2009].”
By decision dated February 10, 2011, OWCP denied modification of its January 7, 2010
decision. It found that the medical evidence was not rationalized and thus insufficient to show
that she sustained an employment-related recurrence of disability. OWCP further found that
appellant had not shown modification of the April 4, 2006 wage-earning capacity determination.

3

On February 24, 2010 OWCP referred appellant to Dr. Alois E. Gibson, a Board-certified orthopedic surgeon,
for a second opinion examination regarding whether she had continued employment-related disability. In a report
dated March 16, 2010, Dr. Gibson diagnosed degenerative disc disease of the cervical spine aggravated by work
activities and soft tissue irritation of the right scapula. He found that she could not perform her usual employment
but could work with restrictions. Dr. Gibson did not address whether appellant sustained a recurrence of disability
from October 24 to December 1, 2009 but instead whether she continued to experience disability due to her accepted
employment injury.
4

Appellant submitted additional reports from a nurse practitioner dated August to October 2009.

5

By decision dated May 24, 2010, OWCP found that appellant received an overpayment of $391.99 for the
period January 2 to 29, 2010 because it paid her compensation at the augmented rate when she did not have
dependents.

3

On appeal appellant related that she had continued to experience symptoms even while
performing her limited-duty employment. Her symptoms increased on October 24, 2009 and her
physician found that she should remain off work.
LEGAL PRECEDENT
Where an employee, who is disabled from the job he or she held when injured on account
of employment-related residuals, returns to a light-duty position or the medical evidence
establishes that the employee can perform the light-duty position, the employee has the burden to
establish by the weight of the reliable, probative and substantial evidence, a recurrence of total
disability and to show that he or she cannot perform such light duty. As part of this burden, the
employee must show a change in the nature and extent of the injury-related condition or a change
in the nature and extent of the light-duty job requirements.6
OWCP regulations provide that a recurrence of disability means an inability to work after
an employee has returned to work, caused by a spontaneous change in a medical condition which
had resulted from a previous injury or illness without an intervening injury or new exposure to
the work environment that caused the illness.7 This term also means an inability to work that
takes place when a light-duty assignment made specifically to accommodate an employee’s
physical limitations due to his or her work-related injury or illness is withdrawn, (except when
such withdrawal occurs for reasons of misconduct, nonperformance of job duties or a reductionin-force) or when the physical requirements of such an assignment are altered so that they exceed
his or her established physical limitations.8
ANALYSIS
OWCP accepted that appellant sustained right shoulder strain, displacement of the
cervical intervertebral disc with myelopathy, brachia neuritis or radiculitis, right myalgia and
myositis and neuralgia, neuritis and radiculitis due to factors of her federal employment. On
May 8, 2006 it found that her actual earnings as a modified mail processing clerk effective
October 1, 2005 fairly and reasonably represented her wage-earning capacity and reduced her
compensation to zero. Appellant stopped work on October 23, 2009 and filed a notice of
recurrence of disability. She related that she sustained pain in the right side of her neck when
she began performing more repetitive duties in her modified position. Appellant advised that the
additional repetitive duties were within her work restrictions. She returned to work on
December 2, 2009.
There exists an established wage-earning capacity determination. Appellant has alleged
disability only for a brief, specific period, October 23 to December 1, 2009. Consequently, the

6

Richard A. Neidert, 57 ECAB 474 (2006); Jackie D. West, 54 ECAB 158 (2002); Terry R. Hedman, 38 ECAB
222 (1986).
7

20 C.F.R. § 10.5(x).

8

Id.

4

issue is whether she has established a recurrence of disability for this period, rather than whether
the wage-earning capacity should be modified.9
Appellant has not alleged a change in the nature and extent of her light-duty job
requirements such that she performed work outside of her limitations. Instead, she attributed her
recurrence of disability to a change in the nature and extent of her employment-related
conditions. Appellant must thus provide medical evidence to establish that she was disabled due
to a worsening of her accepted work-related conditions.10
On January 5, 2010 Dr. Robertson related that he was treating appellant for right shoulder
and neck pain. He asserted that she was disabled from work October 24 to December 1, 2009
due to an increase in symptoms. Dr. Robertson did not, however, provide any findings on
examination or rationale in support of his conclusion. Medical conclusions unsupported by
rationale are of diminished probative value.11 Additionally, findings on examination are needed
to justify a physician’s opinion that an employee is disabled for work.12
On October 24, 2009 Dr. Robertson noted that appellant experienced right neck pain
radiating into the shoulder and diagnosed right cervicalgia. He related that she “suspect[ed] that
she cannot continue her current job, and I agree.” Dr. Robertson, however, did not provide any
specific period of disability or attribute any disability due to the accepted work injury.
Consequently, his report is of little probative value.13
In a November 19, 2009 report, Dr. Robertson found that appellant had sustained an
exacerbation of her right neck pain due to increased work activities. He indicated that she had
improved and released her to resume work on December 1, 2009. Dr. Robertson attributed
appellant’s exacerbation to additional work activities. A recurrence of disability, however, is a
work stoppage caused by “a spontaneous change in a medical condition which has resulted from
a previous injury or illness without an intervening injury or new exposure to the work
environment that caused the illness.”14 Thus, to the extent that Dr. Robertson found that
appellant’s condition was aggravated by employment duties, any disability resulting from the
alleged aggravation would be considered a new injury and not a recurrence as defined by the
regulations.

9

See Katherine T. Kreger, 55 ECAB 633 (2004).

10

See Jackie D. West, supra note 6.

11

Jacquelyn L. Oliver, 48 ECAB 232 (1996).

12

Laurie S. Swanson, 53 ECAB 517 (2002).

13

See A.D., 58 ECAB 149 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of little probative value on the issue of causal
relationship); Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from
employment is a medical issue which must be resolved by competent medical evidence).
14

20 C.F.R. § 10.5(x).

5

On February 2, 2010 Dr. Robertson advised that appellant had recently experienced an
exacerbation of right neck pain due to work duties such that she was unable to work from
October 24 to December 1, 2009. He related that it was not a new injury but instead a result of
the original injury. As discussed, Dr. Robertson attributed appellant’s disability to new work
factors, and a recurrence does not include disability resulting from exposure to new work factors,
even if it involves the same part of the body previously injured.15 Consequently, his report is
insufficient to meet her burden of proof.
Appellant also submitted reports from a nurse practitioner; however, a nurse is not a
“physician” under FECA and thus cannot render a medical opinion.16
On appeal appellant argues that she experienced recurrences due to her original injury
even while performing light duty. She notes that her physician found that she was unable to
work beginning October 24, 2009. Appellant, however, has not submitted reasoned medical
evidence showing that she sustained a change in the nature and extent of her injury-related
condition from October 24 to December 1, 2009.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability from October 24 to December 1, 2009 causally related to her accepted employment
injury.

15

20 C.F.R. § 10.5(x); Federal (FECA) Procedure Manual, Part 2 -- Claims, Recurrences, Chapter 2.1500.3b(2)
(May 1997).
16

Vincent Holmes, 53 ECAB 468 (2002).

6

ORDER
IT IS HEREBY ORDERED THAT the February 10, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

